DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Status of Claims
Claims 1-3, 5, 9, and 11 were rejected in Office Action from 01/07/2022.
Applicant filed a response, amended claim 1-2 and cancelled claims 5, 9, and 11. Claim 8 was previously cancelled.
Claims 1-4, 6-7, and 10 are currently pending in the application, of claims 4, 6-7, and 10 are withdrawn from consideration.
Claims 1-3 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Patent 6,770,397 – cited in IDS) and further in view of Bardman (U.S. Patent Application Publication 2010/0010118) and in the alternative, in view of Sasaki (U.S. Patent Application Publication 2016/0141581).
Regarding claim 1, Maeda teaches a composition (see formula 2 below) for an electrochemical device functional layer (i.e., lithium secondary battery) comprising a polymer A (see formula 2 below) (C1:L1-12) (C3:L1-32) and a solvent (i.e., liquid dispersion medium) (C4:L1-20) (C5:L55-60), wherein,

    PNG
    media_image1.png
    68
    392
    media_image1.png
    Greyscale

the polymer A includes and alkylene oxide structure-containing monomer (see formula 2 below) (C2:L14-48) (C3:L8-67) and 

    PNG
    media_image2.png
    68
    392
    media_image2.png
    Greyscale

a (meth)acrylic acid ester monomer unit (see formula 2 below) (C2:L14-48) (C3:L8-67).

    PNG
    media_image3.png
    68
    392
    media_image3.png
    Greyscale

	Maeda teaches the polymer includes particles having a core-shell structure (C6:L22-29) but does not teach the specifics of the non-conductive particles include a particulate polymer having a core-shell structure including a core potion and a shell portion at least partially covering an outer surface of the core portion, wherein the core portion comprises a polymer formed through polymerization of a (meth)acrylic acid ester monomer unit and a (meth)acrylonitrile unit, and a total proportion of the (meth)acrylic acid ester monomer unit and the (meth)acrylonitrile unit in the polymer forming the core portion is more than 50 mass% relative to a total weight of the polymer.
	Bardman, directed to core-shell polymeric structures (abstract), teaches a particulate polymer having a core-shell structure (paragraph [0013]) where the core portion comprises a polymer formed through polymerization (paragraph [0014]) of a (meth)acrylic acid ester monomer unit (i.e., methyl (meth)acrylate, ethyl(meth)acrylate, butyl(meth)acrylate) and a (meth)acrylonitrile unit (paragraph [0015]), and a total proportion of the monomers in the polymer forming the core portion is 5-100 % by weight (paragraph [0014]). Bardman teaches the core-shell polymeric particle is suitable for use in aqueous compositions and capable of exhibiting binding functionality (same applicability of Maeda). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Maeda to include a non-conductive particle having a particulate polymer with a core-shell structure as taught by Bardman in order to increase adhesiveness in the composition. 
While Bardman teaches the components quantities in % by weight, it is noted that in common usage, the mass of an component is often referred to as its weight because gravity is constant on Earth1. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Sasaki are expressed in % by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when changing the quantity in weight to the mass units. Therefore, the weight % is equivalent to the mass%. 
It is noted that Bardman differ in the exact same mass% as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the mass% of Bardman overlap the instant claimed mass% and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
In the alternative, Sasaki, also directed to a composition for an electrochemical device (i.e., adhesive for lithium ion secondary batteries) (abstract), teaches a composition having a particulate polymer that includes a core-shell structure (abstract). Sasaki teaches the core portion having 50 weight % or more relative to the total weight of the polymer of a (meth)acrylic acid ester monomer unit and a (meth)acrylonitrile unit (paragraph [0081]-[0083]).  Sasaki teaches the particulate polymer having a core-shell structure have excellent adhesion properties (paragraph [0053]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Maeda to include a non-conductive particle having a particulate polymer as recited in the instant claim with a core-shell structure as suggested by Sasaki in order to provide excellent adhesion properties to the composition. 
Regarding claim 2, Maeda teaches the (meth)acrylic acid ester monomer unit includes a (meth)acrylic acid alkyl ester monomer unit (see formula 2 below) (C3:L8-67), and an alkyl group bonded to a non-carbonyl oxygen atom (see formula 2 below) in the (meth)acrylic acid alkyl ester monomer unit is a linear or branched alkyl group having a carbon number of 1-4 (i.e., R1 is a straight chain or branched alkyl group having 1-4 carbon atoms) (C2:L14-34).

    PNG
    media_image3.png
    68
    392
    media_image3.png
    Greyscale

The only deficiency is that Maeda disclose the use of a linear or branched alkyl group having a carbon number of 1-4, while the present claims require not less than 5 and not more than 20.
It is apparent, however, that the instantly claimed carbon number and that taught by Maeda are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
                In light of the case law cited above and given that there is only a “slight” difference between the amount of 1-4 carbons disclosed by Maeda and the carbons disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the number of carbons, it therefore would have been obvious to one of ordinary skill in the art that the amount of 5 carbons disclosed in the present claims is but an obvious variant of the amounts disclosed in Maeda, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
	Nonetheless, Maeda teaches the addition of structural units of a methacrylic acid ester that include a linear or branched alkyl group having a carbon number of 1 to 20 (C3:L33-67). Maeda teaches such addition result in polymer A to exhibit improved adhesion and flexibility (C3:L40-50).
	In light of the disclosure by Maeda where the addition of structural units of a methacrylic acid ester that include a linear or branched alkyl group having a carbon number of 1 to 20 to polymer A, it would therefore be obvious to one of ordinary skill in the art to consider increasing the number of carbons in the alkyl group bonded to the (meth)acrylic acid alkyl ester monomer unit in order to improve adhesion and flexibility properties. 
It is noted that Maeda differ in the exact same number of carbons as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the number of carbons of Maeda overlap the instant claimed number of carbons and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).     
Regarding claim 3, Maeda teaches the alkylene oxide structure-containing monomer unit of the polymer A includes a polyalkylene oxide in which an alkylene oxide structural unit is repeated n times (see formula 2 below), where n is an integer of 1-50 (C2:L14-48) (C3:L8-67). It is noted that Maeda differ in the exact same repeated units as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the repeated units of Maeda overlap the instant claimed repeated units and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).          


    PNG
    media_image2.png
    68
    392
    media_image2.png
    Greyscale



Response to Arguments
Examiner appreciates the amendments to the claims. In response, the previous 112 rejections are withdrawn. 
Applicant arguments filed on 04/05/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Bardman and Sasaki. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/